Case: 4:17-cv-02455-CDP Doc. #: 137 Filed: 04/01/19 Page: 1 of 1 PageID #: 3028



                                 U.S. DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MALEEHA AHMAD, et al.,                        )
    Plaintiffs,                               )
                                              )       Case No. 4:17-cv-02455-CDP
vs.                                           )
                                              )       The Honorable Catherine D. Perry
CITY OF ST. LOUIS, et al.,                    )
      Defendants.                             )


                                  ENTRY OF APPEARANCE

       COMES NOW Laurence D. Mass and enters his appearance in the above-captioned

matter as co-counsel for Intervenor National Lawyers Guild on its Motion to Intervene.

                                                      Respectfully submitted,

                                                        /s/ Laurence D. Mass
                                                      Laurence D. Mass MBN 30977
                                                      230 South Bemiston, Suite 1200
                                                      St. Louis, MO 63105
                                                      (314) 862-3333, Ext. 20 Phone
                                                      (314) 862-0605 Facsimile
                                                      laurencedmass@att.net

                                                      Attorney for Intervenor



                                 CERTIFICATE OF SERVICE

        It is hereby certified that on this 1st day of April 2019, a copy of the foregoing was
filed electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system to all counsel of record.


                                                       /s/ Laurence D. Mass
                                                      Laurence D. Mass, MBN 30977
